IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
DANIEL STEWART,

             Petitioner,

 v.                                                      Case No. 5D16-2376

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 26, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Daniel Stewart, Sneads, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee Tatman Assistant
Attorney General, Daytona Beach, for
Respondent.

PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the June 20, 2014 order denying

Petitioner’s pro se motion for post-conviction relief and July 15, 2014 order denying

motion for rehearing, in Case No. 05-2010-CF-021486-A, in the Circuit Court in and for

Brevard County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


ORFINGER, TORPY, EDWARDS, JJ., concur.